In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Hutcherson, J.), dated November 14, 2001, as granted the defendant’s cross motion, in effect, for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
At approximately 10:00 p.m. on January 15, 1994, the plaintiff allegedly fell on snow and ice on a sidewalk in front of property owned by the defendant. The plaintiff testified that it snowed all of that day. She maintained that her accident was caused by ice that had formed three days earlier, during a prior storm.
The defendant made a prima facie showing of entitlement to *501summary judgment dismissing the complaint. The plaintiffs contention that she injured herself when she slipped on ice from a prior storm is based upon pure speculation and thus is insufficient to raise a triable issue of fact (see Simmons v Metropolitan Life Ins. Co., 84 NY2d 972; Bernstein v City of New York, 69 NY2d 1020; Waingort v Siegel, 278 AD2d 408). Therefore, the Supreme Court correctly granted summary judgment dismissing the complaint.
The plaintiffs remaining contentions are without merit. Ritter, J.P., Altman, H. Miller and Cozier, JJ., concur.